Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of group I amended claims 11-20 is acknowledged. 
Claims 21-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected methods, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/9/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
applying the factors set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998) as appropriate. See also MPEP § 2164.01(a) and § 2164.04. Claim 15 claims a carbon material that is a carbon nanotube inhibitor. However, no where does applicant define what that material is. The specification never defines that term or gives an example. Therefore, one of ordinary skill has no guidance as to what applicant is actually using. 
Therefore, given the wide breath of possible materials it would require a great deal of undue experimentation to determine what applicant intended.  
The art does not have a readily available answer to this either, as carbon-based inhibitors are not well known in the art. 
Correction required.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Knowles (US 2004/0009353), further in view of Chen (US 2006/0066214) and Li (US 2007/0116631). 
Nguyen (US 9,318,295) teaches growing a patterned CNT array aligned perpendicular to a metal substrate and providing an inhibitor to stop growth of CNTs in certain other regions(see figures and claims). The inhibitor can be a polymer or otherwise contain carbon (See figures and claims). 
The surface roughness of the substrate can be modified by polishing or roughening to effect growth levels or density (column 3-4 to lines 15). 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the claimed surface roughness and/or grooves, U or V shaped geometry give the teaches providing rough or polished surfaces dependent upon the desired growth pattern and density desired of CNT growth as taught by Nguyen above rendering obvious claims 11-19 structures.  
Nguyen may not teach the aluminum substrate of claim 1.  
Knowles (US 2004/0009353) teaches forming carbon nanotubes in pores forming in an aluminum substrate by depositing a catalyst in the substrate for CNT growth and etching the aluminum to leave just CNTs on an aluminum substrate (see figures and claims and [0037]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the claimed pores in U or V shapes dependent upon the sizing of the CNT desired to be grown and to provide an aluminum substrate to form useful electronic devices such as heat transfer (see [0003-0005] Knowles). 
Chen (US 2006/0066214) teaches an emitter substrate with grooves in the substrate comprising a U-shape wherein CNTs grow in the U-shaped grooves and form emitter elements (See [0004-0005, 0032-0035] and figures and claims), or inverse U shape or hump (see clam 6).
Chen does not align the carbon nano-material and therefor I twould be obvious to provide non-aligned or random CNTs as an alternative or in addition ot the above aligned CNTs in order to form emitters or other electrical elements.  
It would have been obvious to one of ordinary skill in the art at the time of filing to provide an architecture such as the U-shaped grooves in order to form electrical devices such as emitter growth in a pattern. 
The above art may not provide the claimed length of claim 1.
Li (US 2007/0116631) teaches that it is known in the art that employing certain growth techniques, such as Li, can provide CNT lengths at least 05 millimeters or 500 micrometers (See claims, particularly clam 1).  
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the method of Li for growing longer CNTs with greater mechanical and electrical strength (See [0062] Li). 



Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 9,318,295) in view of Knowles (US 2004/0009353) further in view of Chen and Li (US 2007/0116631), as above, further in view of Lang.
 Nguyen (US 9,318,295) does not teach the claimed geometry of the CNT bundles of claim 20.  
Regarding claim 20, Liang (US 2007/0261140) teaches patterned regions of CNT bundles surrounded by regions without CNTs wherein the carbon nanotubes form a smaller shape as they extend away from the substrate in a vertical direction; the carbon nanotubes disposed on the substrate, and the bundle having a base with a periphery, and an elevated central region; wherein, along the periphery of the base, the nanotubes slope toward the central region. (see figures and claims). 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the bundled pointed tip wherein the bundle is thicker at the base then the top of the CNTs in order to form the FED and emitter elements desired by Liang (See Liang figures and [003]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783